Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 4/7/21 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fevola et al. (USP 8,961,945) in view of Fevola (USP 7,446,088).
Fevola discloses cationic polyglyceryl compositions and compounds, see title. The composition can be used as leave-on composition, see column 3, lines 35-37. Fevola teaches use of polyglyceryl-4-caprate, see column 43, lines 63-64. Fevola teaches use of humectants such as glycerine, column 45, lines 20-21. The composition 
Fevola does not teach miceller composition.
Fevola’088 discloses low-irritation personal care composition comprising amphoteric surfactant’s such as surfactant suitable to produce low small micelle fraction composition and the surfactants used in one of the embodiments is amidoalkyl sultaine is cocamidopropyl hydroxysultaine (mirataine CBS), polysorbate 20 (in column 14, lines 53-55)  and column 16, lines 36-38. The amount of surfactant ranges from about 0.1% to about 30% or 20%, see column 17, lines 55-63. Use of thickening agent or humectant glycerine is taught in column 18, lines 55-56.
It would have been obvious to one of ordinary skill to have utilized the surfactants taught by Fevola ‘945 along with humectant glycerin and water to make a miceller composition motivated by the teachings of Fevola’088 which teaches micellar composition comprising the same amphoteric surfactant cocamidopropyl hydroxysultaine (mirataine CBS), polysorbate 20 along with glycerin to make a micellar composition for low-irritation personal care composition. Since Fevola ‘945 teaches the generic amounts of the surfactant, humectant and water and Fevola’088 teaches the known amount of humectant and surfactant in micellar formulation used in a personal 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612